DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.

The instant application, which is a reissue of U.S. Patent No. 8,724,590, filed on 4 January 2012 and granted on 13 May 2014, is a divisional reissue of U.S. Patent Application No. 1,876,481, now U.S. Patent No. RE47,613, filed on 6 October 2015.

Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent Nos. 8,724,590 and RE47,613 is or was involved. These proceedings would include any trial before the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.


Claims 16-18 and 20-23 have also been cancelled in an Inter Partes Review. See Certificate, issued 7 February 2018. Consequently, the Applicant may not reintroduce those claims during this proceeding.

Claims 28-31 and 48--58 have been examined.

Allowable Subject Matter

Claims 28-31 and 48-58 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:
The following is an examiner’s statement of reasons for allowance:
Regarding claim 28, Applicant has persuasively argued that the previously cited art, Gunther, does not show the power consumption being increased or decreased, respectively, in response to the utilization rate of a selected functional block being at two different threshold levels.
Claims 29-31 are allowable based upon their dependence upon claim 28.


Claims 49-53 are allowable based upon their dependence upon claim 48.

Regarding claim 54, none of the art found would render obvious the decreasing of the dispatch rate in a circuit in response to a decrease in block utilization.
Claims 55-58 are allowable based upon their dependence upon claim 54.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E HENEGHAN whose telephone number is (571)272-3834.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on (571)270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/MATTHEW E HENEGHAN/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferees:
/MINH DIEU NGUYEN/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        /M.F/Supervisory Patent Examiner, Art Unit 3992